        Case: 3:10-cr-00013-wmc Document #: 55 Filed: 06/02/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA,

                              Plaintiff,
                                                                                   ORDER
                                                                               10-cr-13-wmc-1
            v.

BYRON BROOMFIELD,

                              Defendant.


       A hearing on the probation office's petition for judicial review of Byron Broomfield's

supervised release was held on June 2, 2020, before U.S. District Judge William M. Conley. The

following parties appeared by Zoom video conferencing: Assistant U.S. Attorney David Reinhard;

the defendant; defense counsel Jeffrey Nichols; and U.S. Probation Officer Nicole Schultz.


                                             FACTS

       From the record, I make the following findings of fact. Defendant was sentenced in the

Western District of Wisconsin on July 14, 2010, following his guilty plea to distribution of five

grams or more of crack cocaine in violation of21 U.S.C. § 841, a Class B felony. With a Criminal

History of VI and an offense level of 31, the defendant had a guideline range of 188 to 235 months,

but Judge Adelman sentenced him to a 90-month term of imprisonment, after discounting for the

crack powder disparities and career offense status under US. v. Corner, 598 F.2d 411 (7th Cir.

2010). This term of imprisonment was to be followed by a four-year term of supervised release.

Defendant began his term of supervised release on July 27, 2018.
       Case: 3:10-cr-00013-wmc Document #: 55 Filed: 06/02/20 Page 2 of 4



       Defendant violated (1) Standard Condition No. 1, prohibiting him from leaving the judicial

district without the permission of the court or probation officer; (2) Standard Condition No. 9,

prohibiting defendant from knowingly associating with persons convicted of a felony, unless

granted advance permission by the probation officer; and (3) Standard Condition No. 11, requiring

defendant to notify the probation officer within seventy-two hours of being arrested or questioned

by a law enforcement officer.

       Specifically, on March 10, 2020, defendant was stopped by officers of the Drug

Enforcement Agency (DEA) at O'Hare International Airport in Chicago, Illinois. Defendant was

scheduled to travel one-way to Fresno, California, aboard United Airlines. Defendant was with

his brother, Kenneth Pickens, who is himself a convicted felon. Needless to say, the defendant did

not have permission to leave the Western District of Wisconsin, did not have permission to

associate with Mr. Pickens, and failed to notify the probation officer within seventy-two hours of

this law enforcement contact or advise that a substantial amount of cash was found on both Pickens

and the defendant and confiscated by the DEA.

       Upon further investigation, the Probation Officer discovered that this March 2020 trip was

the last of some eleven other, unauthorized trips that the defendant had taken between March 2019

and January 2020:

   •   on January 18, 2020, defendant also traveled from Chicago O'Hare International Airport
       to Ontario International Airport, again without permission to leave the judicial district;

   •   on January 5, 2020, defendant traveled from Chicago O'Hare International Airport to Los
       Angeles International Airport, returning on January 7, 2020, from Los Angeles
       International Airport to Chicago O'Hare International Airport, both without permission
       to leave the judicial district;

   •   on December 6, 2019, defendant traveled :from Chicago O'Hare International Airport to
       Miami International Airport without permission;

                                                2
        Case: 3:10-cr-00013-wmc Document #: 55 Filed: 06/02/20 Page 3 of 4




    •   on November 19, defendant traveled from Chicago O'Hare International Airpo1i to Los
        Angeles International Airport without permission;

    •   on October 22, defendant traveled from Chicago O'Hare International Airport to Los
        Angeles International Airpmi without pe1mission;

    •   on September 26, defendant traveled from Chicago O'Hare International Airport to Los
        Angeles International Airport, returning on September 28, 2019, from Los Angeles
        International Airport to Chicago O'Hare International Airport, both without permission;

    •   on September 6, defendant traveled from Los Angeles International Airport to Chicago
        O'Hare International Airport without permission;

    •   on July 21, defendant traveled from Ontario International Airport to Chicago O'Hare
        International Airport, with one layover at Dallas F mi Worth International Airport, without
        permission;

    •   on June 25, defendant traveled from Chicago O'Hare International Airport to San
        Francisco International Airpmi, returning on June 27, 2019, from San Francisco
        International Airport to Chicago O'Hare International Airpmi, both without permission;

    •   on May 22, defendant traveled from Chicago O'Hare International Airport to San
        Francisco International Airport without permission;

    •   on March 15, defendant traveled from Chicago O'Hare International Airport to Miami
        International Airport, returning on March 18, 2019, from Miami International Airpmi to
        Chicago O'Hare International Airport, also without permission;

        From May 22, 2019, to January 18, 2020, defendant further traveled and associated with

various other individuals having prior misdemeanor and/or felony convictions without the

permission of the probation officer, including Markeeta Knight, Kenneth Pickens, Raymond

Gosha, Kuluva Rucker, and Eric Shipp. The defendant maintains, and the court will assume, that

he was unaware of the criminal history of the others traveling with him except his brother Pickens.

He also maintains, somewhat incredibly, that all of his travels have been legitimate, although

unauthorized, including the last, which he conceded involved his carrying some $19,000 in cash

to California, supposedly to purchase "unique chemicals" for his car wash business and a car.



                                                 3
       Case: 3:10-cr-00013-wmc Document #: 55 Filed: 06/02/20 Page 4 of 4



                                          CONCLUSION

       Although I think his behavior highly suspicious, given his having been clean himself and

no direct evidence of his getting back into the drug business, I will not revoke the defendant's

supervised release at this time, but will hold the hearing on the probation office's petition open for

90 days and impose the following additional condition on the defendant during that time as set

forth in the order below.

                                              ORDER

       IT IS ORDERED that defendant's term of supervised release imposed on July 14, 2010, is

CONTINUED and a ruling on the Probation Office's March 28, 2020, petition is STAYED for

ninety days. In addition to all terms of his supervised release already imposed, the defendant

SHALL also comply with the following GPS requirement:

       Participate for a period of 90 days in a location monitoring program with active
       GPS monitoring. Defendant shall abide by the technology requirements
       implemented at the direction of the supervising U.S. Probation Officer. Defendant
       shall not be responsible for the cost of location monitoring. During this period,
       defendant shall remain at defendant's residence (home detention) unless being
       given permission by the U.S. probation officer for employment and education
       purposes; religious services; medical, mental health, and substance abuse
       treatment; attorney visits; court appearances; and other approved activities. ALL
       ACTIVITIES LISTED ABOVE are to be PRE-APPROVED by the supervising
       U.S. Probation Officer.


       Entered this 2nd day of June 2020.




                                                  4
